Citation Nr: 0329587	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  96-41 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include synovitis and arthritis.

2.  Entitlement to service connection for a left knee 
disability, to include osteochondroma of the proximal left 
tibia and arthritis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from June 1952 to August 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied service-
connection for a bilateral knee condition, tinnitus, and for 
a low back disorder, but granted a 10 percent evaluation for 
migraine headaches, while also denying compensable ratings 
for service-connected bilateral hearing loss, chronic 
prostatitis, and bilateral epicondylitis.  Thereafter, a 
March 1996 rating decision determined that there had been 
clear and unmistakable error in rating actions in January 
1976 and December 1995 in not granting service connection for 
tinnitus.  Thus, service connection was granted for tinnitus 
and a 10 percent disability evaluation was assigned 
retroactively, effective September 1, 1975.

In October 1996 a notice of disagreement (NOD) was received 
as to the December 1995 rating action in not assigning a 
higher evaluation for the service-connected migraine 
headaches.  A statement of the case (SOC) was issued in 
December 1996 and erroneously stated that the issue was 
entitlement to a compensable rating.  In any event, a 
substantive appeal (which would have perfected the appeal) 
was never subsequently received.  Thus, that matter is not 
before the Board.

A rating action in April 1997 granted service connection for 
post operative residuals of surgery for intervertebral disc 
syndrome and degenerative joint disease of the lumbosacral 
spine, and assigned a 20 percent rating; granted service 
connection for residuals of a fracture of the right middle 
finger with residual paresthesia, and assigned a 10 percent 
rating; and granted service connection for residuals of a 
shell fragment wound of the left buttock, and assigned a 
noncompensable rating.

Since service connection has now been granted, the claim for 
service connection for a low back disorder is no longer 
before the Board.  This is because, during an appeal, an 
award of service connection is a full grant of the benefit 
sought.  Any disability compensation rating assigned is a 
separately appealable issue, requiring the initiation and 
perfection of an appeal as to that matter.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The record reflects that in June 1998, the Board remanded the 
veteran's claims seeking entitlement to service connection 
for a right knee disability and for osteochondroma of the 
proximal left tibia to the RO for the purpose of obtaining 
missing medical records.  The Board further requested that 
the veteran undergo additional medical testing.  The appeal 
has since been returned to the Board for appellate review.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002), was enacted.  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that since the enactment of 
the VCAA, the RO has not issued a Supplemental Statement of 
the Case (SSOC) detailing the VCAA or a letter explaining the 
VCAA.  Moreover, a review of the claims folder does not 
reveal that the veteran was notified of the evidence he 
needed to supply and what VA would do in order to assist him 
with his claim.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Further, when the veteran originally applied for VA 
compensation benefits for his knees, he asked that service 
connection be granted for a bilateral knee disability.  
During the course of the appeal, and despite the testimony 
provided by the veteran before an RO hearing officer that 
detailed his knee complaints, the VA has narrowly construed 
his contentions.  That is, it has only examined whether the 
veteran now suffers from synovitis of the right knee and 
whether an osteochondroma of the left proximal tibia was 
aggravated by his military service.  The VA and the Board in 
particular is obligated to liberally read all documents and 
oral testimony of record and identify all potential theories 
of entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  This means that that 
the Board (and the VA) must not only look at a symptom or 
manifestation of a knee complaint, but must look at the 
affected area as a whole.  Hence, it is the conclusion of the 
Board that the claim must be remanded also for the purposes 
of having the veteran undergo another medical examination of 
the knees in order to determine whether any bilateral knee 
disability is related to his 20 plus years of military 
service.  [See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead 
v. Derwinski, 3 Vet. App. 213 (1992).]

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
recent medical treatment received for his 
disabilities of the knees since January 
2000, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  

Also, since the veteran retired from the 
US Army, he may have received medical 
treatment at Fort Polk Army Base or 
Barksdale Air Force Base.  In this 
regard, the RO should contact these two 
military installations, and obtain and 
include in the claims folder any 
treatment records for any bilateral knee 
disability.  The RO should obtain the 
following types of records:  notes, 
discharge summaries, consultations, 
laboratory findings, procedures and 
biopsies.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should schedule the veteran 
for an orthopedic examination in order to 
determine whether the veteran now suffers 
from any type of disabilities of the 
knees.  All necessary tests should be 
conducted, such as range of motion 
studies and strength tests, x-rays, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

After it has been determined whether the 
veteran does indeed suffer from such 
disabilities, the examiner should express 
an opinion as to the etiology of each 
disability.  Specifically, the examiner 
should express an opinion as to whether 
any found disabilities of the knees began 
while the veteran was in service or 
whether they are the result of a service-
connected disability or whether they were 
caused by or the result of the veteran's 
post-service activities.  In other words, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not that any found disabilities are 
related to the veteran's military service 
or the service-connected disabilities.  
Additionally, the examiner should express 
an opinion as to whether any found knee 
disability(ies) is (are) the result of 
the veteran's repeated parachute jumps 
[at least 65 and more likely higher 
number thereof] and rucking while he was 
in service.  [The record reflects that 
the veteran received while in service a 
Master Parachute Badge, a Parachute 
Badge, and a Senior Parachute Badge.]  
The examiners should cite to information 
in the claims folder.  The examiner 
should provide a comprehensive report 
including complete rationales for all 
conclusions reached.  If further testing 
or examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


